02-10-400-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00400-CV 
 
 



In re carol ann gibbons
and virginia floyd


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered Relators’ petition for writ of mandamus and emergency
motion for stay and is of the opinion that all relief should be denied.  Accordingly, Relators’ petition for writ of
mandamus and motion for stay are denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
                                                                   
 
 
 
 
 
 
 
 
 PER CURIAM
                                                                             
PANEL:  MCCOY, J.; LIVINGSTON, C.J.; 
 
 
 
 
 
 and DAUPHINOT, J.
 
DELIVERED:  November 4, 2010




    [1]See
Tex. R. App. P. 47.4., 52.8(d).